DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Receipt of Remarks/Amendments filed on 08/08/2022 is acknowledged. Claims 12-20 are withdrawn. Claims 1, 2, 9, 11, 17 and 20 have been amended. Claims 1-11 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	
Priority
This application 16877980, filed 05/19/2020 is a continuation of PCT/NL2018/050780, filed 11/21/2018, and claims foreign priority to NL2019957, filed 11/22/2017.

Modified Rejections as Necessitated by the Amendment filed 08/08/2022
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cohn et al. (US 6,136,333), in view of Mes et al. (WO 2014/185779 A1, cited in the IDS), hereinafter Mes, and Ulery et al. (Journal of Polymer Science Part B: Polymer Physics 2011, 49, 832–864), hereinafter Ulery, and as evidenced by Radhakrishnan et al. (RSC Adv), hereinafter Radhakrishnan.
Applicant Claims
Applicant claims a process for the manufacture of a supramolecular biomedical polymer for porous biomedical implants having an ultimate tensile strength of at least 35 MPa and a Young's modulus of between 40 and 160 MPa, as determined by test method ASTM D 1708-96 with a crosshead speed of 20 mm/min, the process comprising reacting a compound F' according to Formula (1):

    PNG
    media_image1.png
    186
    352
    media_image1.png
    Greyscale

with: a diisocyanate compound C' according to the Formula O=C=N-R3-N=C=O; a functionalized polymer A' selected from FG1-functionalized polycarbonate, poly(tetramethylene glycol), and FG1- functionalized hydrogenated polybutadiene; and a compound B' is selected from the group consisting of 1,4-butanediol, 1,12-dodecyldiol and 1,6-hexanediol; wherein B’ is 1,6-hexanediol; C' is selected from the group consisting of 1,4-diisocyanatobutane, 1,6-diisocyanatohexane (HDI) and 1,12-diisocyanatododecane; wherein C’ is HDI;   with the proviso that P is neither poly(ethyleneglycol) nor polycaprolactone; and wherein the molar ratio of compounds A', B', C' and F' expressed as A':B':C':F' is between 1:1.5:3.5:1 and 1:2:4:1; wherein the reaction is in one step.
- Applicant claims a supramolecular biomedical polymer having an ultimate tensile strength of at least 35 MPa and a Young's modulus of between 40 and 160 MPa, as determined by test method ASTM D 1708-96 with a crosshead speed of 20 mm/min, obtainable by the process according to claim 1; a number average molecular weight Mn of about 3000 to about 150000 Da as determined with size- exclusion chromatography in DMF comprising 10 mM LiBr at 50 °C using PEO/PEG- standards; having at least one of the following properties: (iii) an elongation at break of at least 350%, as determined by test method ASTM D 1708-96 with a crosshead speed of 20 mm/min.
Determination of the Scope and Content of the Prior Art 

(MPEP §2141.01)
Cohn teaches a method for reducing adhesions associated with post-operative surgery by administering or affixing a polymeric composition preferably comprising chain extended, ABA coupled or crosslinked polyester/poly( oxyalkylene) triblocks or AB diblocks having favorable ethylene oxide and lactoyl unit (EO/LA) ratios to a site in the body which has been subjected to trauma, wherein the polymeric material provides a barrier to prevent or reduce the extent of adhesions forming (Abstract). The polymeric materials are provided in film and other solid structures including porous structures such as foams, dispersions, etc. (Col. 2, lines 19-24).
Cohn teaches that the preferred polymers are based on polyester/ poly(oxyalkylene) ABA triblocks or AB diblocks, where A is a polymer preferably comprising aliphatic ester units, which are preferably derived from hydroxy acid units or their cyclic dimers and the like, including for example ethylene carbonate or trimethylene carbonate (Col. 3, lines 36-50); The B block is preferably a hydroxyl, carboxylic acid or amine terminated poly(oxyalkylene) block (preferably, hydroxyl terminated) (Col. 3, line 65 to Col. 4, line 1). Examples of B block include OH-terminated diol molecule such as ethylene diol and butanediol (Col. 19, lines 30-36). 
Cohn further teaches that the triblocks or diblocks are preferably end-capped with hydroxyl groups and are chain-extended using difunctional chain extenders such as diisocyanates, dicarboxylates, diesters or diacyl halide groups (Col. 4, lines 5-29). Preferred chain extenders include R' is a C2 to C12, preferably a C2 to C8 alkylene group (Col. 16, lines 44-52). Cohn teaches that the polymer is preferably extended by hexamethylene diisocyanate, rendering Claims 7 and 8 obvious (Col. 4, lines 51-55). 
Cohn describes the favorable mechanical and/or physical characteristics of the polymers of its invention to have mechanical strength which is sufficient to allow a suture to be able to anchor the polymer to a tissue site without appreciable tearing or ripping the film, and therefore the preferred range of ultimate tensile strength is from about 5-35 MPa, and the elongation at break is from 400-2000%, meeting the requirements of Claims 1, 9, and 11. Additionally, Cohn teaches ideal polymers to be flexible, i.e.  display an elastomeric behavior and tend to be conformable to a tissue surface to be treated, having Young’s modulus preferably within the range of 50-150 MPa, further meeting the limitations in Claims 1 and 9. 
Regarding the molecular weight in Claim 10, Cohn describes its polymers to have a range in molecular weight (average molecular weight) from about 1,000---3,000 to several million or more (Col. 9, lines 17-23).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Cohn does not teach F’ according to Formula (I), and does not expressly teach a one step process in Claim 2 wherein F’, diisocyanate C’, polymer A’, and compound B’ are combined.  Instead, Cohn teaches the synthesis of ABA triblock first with PEG and lactide, and then reacting the triblocks with HDI (Example 1). 
Mes is in the same field of endeavor as Cohn, and describes the invention of a supramolecular biodegradable polymer comprising a quadruple hydrogen bonding unit, a biodegradable backbone and hard blocks and a process for preparing such a supramolecular biodegradable polymer; wherein the supramolecular polymer is specifically suitable for biodegradable articles such as biomedical implants that need high strength and/or elasticity, e.g. medical implants in the cardio-vascular field (Abstract). 
Mes teaches the preparation of UPy-monomer B by reacting UPy-monomer A with 1,6-hexyldiisocyanate (HDI) (Example 2). UPy-monomer A is the same monomer as the instantly claimed pyrimidone, obtained from the reaction of 1-acetylbutyrolactone and guanidine carbonate (Example 1), as evidenced by Radhakrishnan (Scheme 1; Table 1, S. no. 15). Therefore, Mes renders obvious the elected compound, which is also within the scope of Claim 3.
Mes expressly teaches the preparation of Polymer 2 by reacting 20.4 mmol telechelic hydroxy terminated polycaprolactone (A’) with 20.4 mmol monomer comprising 2-ureido-4-pyrimidone compound of formula F’ (UPy-monomer A), 81.6 mmol C’ HDI (p. 2, 1st paragraph; p. 26, Example 4). The following day, in the same pot, 40.8 mmol 1,6-hexanediol B’ was added. Thus, the molar ratio of the components A’:B’:C’:F’ is 1:2:4:1, rendering obvious the claimed molar ratio in Claim 1 and the one step limitation in Claim 2. 
Compatible with Cohn, Mes generally teaches that the polymer A’ has the Formula FG-P-FG , wherein P is preferably a polymeric group having a number average molecular weight Mn of about 250 to about 50,000, more preferably about 400 to about 20,000, even more preferably about 600 to about 2.500, yet even more preferably about 600 to about 1,500 and most preferably about 600 to about 1000 g/mol (p. 20, lines 19-25). Most preferably, the polymer A is hydroxy terminated which implies that FG represents OH (p. 21, lines 8-10). The polymer A’ is selected from the group consisting of polyethers, polyamides, polyesters, polycarbonates etc., and more preferably, the polymer A’ is selected from the group consisting of polycarbonates, polyesters, polyethers and copolymers of such polymers (p. 21, lines 18-24). The polycarbonates are preferably selected from hydroxy terminated polycarbonates and copolycarbonates based on alkyldiol polycarbonate and polycarbonates and copolycarbonates made by ring opening polymerization of trimethylenecarbonate, 1,3-dioxepane-2-one, 1,3-dioxanone-2-one, and 1,3,8,10-tetraoxacyclotetradecane-2,9-dione. More preferably, polycarbonates are selected from alkyldiol polycarbonate, most preferably 1,6-hexanediol polycarbonate (p. 22, lines 20-25). 
Regarding Claims 5 and 6, Mes expressly teaches 1,6-hexanediol as B’ (Example 4). 
Regarding Claim 7 and 8, Mes expressly teaches HDI, which is the same as 1,6-diisocyanatohexane as C’ (Example 4). 
Regarding Claim 10, Mes teaches wherein the supramolecular biodegradable polymer has a number average molecular weight Mn of 1,200 to 1,000,000, which overlaps with the instantly claimed 3000-150,000 Da. 
The instant application has a proviso that the polymer is neither poly(ethyleneglycol) (PEG) nor polycaprolactone (PCL). Cohn exemplifies polymer with PEG; MES exemplifies polymer with PCL.  However, Cohn also teaches ethylene carbonate or trimethylene carbonate polymer units (Claim 2). 
Ulery is in the field of biomedical applications of biodegradable polymers.  Ulery teaches the advantages of different polymer materials including those of polycarbonates (Table 1). Ulery teaches that poly(trimethylene carbonate) (PTMC) is an elastomeric aliphatic polymer with great flexibility and a slow degradation profile, but poor mechanical strength. Its degradation into biocompatible, non-acidic 1,3-propanediol, and carbonic acid make it an ideal candidate for drug delivery applications. To enhance its delivery potential, it is often copolymerized with other polymers to allow for the fabrication of sutures, etc. with superior mechanical and degradation properties. Ulery further teaches that new polycarbonates in addition to poly(trimethylene carbonate) (PTMC) have been recently researched for tissue engineering applications, e. g. attaching bulky side groups, and with polycarbonate polymers having strong mechanical properties while maintaining biocompatible degradation products (Table 1; p. 839-840, Polycarbonates section). 

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Cohn comprehends the use of polymeric composition useful in porous structures for biomedical applications.  Cohn has taught the different materials that would be suitable for such composition including ABA triblocks or AB diblocks, where A is a polymer, including for example ethylene carbonate or trimethylene carbonate, B is preferably a hydroxyl, i.e. OH-terminated diol molecule such butanediol, and preferably end-capped with hydroxyl groups and are chain-extended using difunctional chain extenders such as HDI. Cohn understands the desirable characteristics of the polymers, which is to have mechanical strength sufficient to allow a suture to be able to anchor the polymer to a tissue site without appreciable tearing or ripping the film; this means the polymer has an ultimate tensile strength is from about 5-35 MPa, and the elongation at break is from 400-2000%; the ideal polymer will be flexible, having Young’s modulus preferably within the range of 50-150 MPa. 
While Cohn does not exemplify polycarbonate polymer, it comprehends the suitability of polycarbonate polymers in the invention. Ulery provides the advantages to using polycarbonates including its biocompatible degradation product, great flexibility, and possible achievement of superior mechanical strength. Therefore, it would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the method of Cohn and Mes with that of Ulery and use polycarbonate as the polymer. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. See MPEP 2143.  In this case, Cohn has already recognized that polycarbonate is suitable for the biomedical application, and Ulery has provided the motivation to use polycarbonate in the polymeric composition. 
Mes teaches all the components of the supramolecular biodegradable polymer instantly claimed as well as the one step synthesis. Both Ulery and Mes are compatible with Cohn. Thus, it would be obvious to combine the teachings of Ulery and Mes with that of Cohn, and use the one-pot synthesis of Mes to synthesize the polymer in the ratio taught by Mes, using UPy-monomer A for the endcap, HDI as extender, and hexanediol, and use different polymers including the polycarbonate taught by Mes, Cohn, and Ulery, to achieve the desired mechanical strength elongation at break, and flexibility, i.e. defined by Young’s modulus value, per the teaching of Cohn. 	Obviousness is established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
Regarding overlapping ranges, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Additionally, A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.	
Response to arguments:  
Applicant traverses the 103 rejection over Mes in view of Kidane and Ma.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on Kidane and Ma applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Additionally, in light of the amendment, the modified rejection supra is necessitated. 
Regarding Mes, the Examiner thanks the Applicant and has corrected the typographical error now noting UPy-monomer A, not B, in Polymer 2/Example 4. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-Lisp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of US 10941239 B2 in view of Cohn and Ulery.
Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are directed to a process for the manufacture of a supramolecular biomedical polymer having an ultimate tensile strength of at least 35 MPa, as determined by test method ASTM D 1708-96 with a crosshead speed of 20 mm/min, the process comprising reacting a compound F' according to Formula (1):

    PNG
    media_image1.png
    186
    352
    media_image1.png
    Greyscale

with: a diisocyanate compound C' according to the Formula O=C=N-R3-N=C=O; a functionalized polymer A' selected from FG1-functionalized polycarbonate, poly(tetramethylene glycol), and FG1- functionalized hydrogenated polybutadiene; and a compound B' is selected from the group consisting of 1,4-butanediol, 1,12-dodecyldiol and 1,6-hexanediol; wherein B’ is 1,6-hexanediol; C' is selected from the group consisting of 1,4-diisocyanatobutane, 1,6-diisocyanatohexane (HDI) and 1,12-diisocyanatododecane; wherein C’ is HDI;   with the proviso that P is neither poly(ethyleneglycol) nor polycaprolactone;; and wherein the molar ratio of compounds A', B', C' and F' expressed as A':B':C':F' is between 1:1.5:3.5:1 and 1:2:4:1; wherein the reaction is in one step.
The conflicting claims are directed to a process for preparing a supramolecular biodegradable polymer for medical implants or scaffolds for cardiovascular applications wherein: a compound F' is reacted with a 1,6-hexanediisocyanate compound C' according to the Formula; a polymer A' selected from hydroxy terminated polyethylene glycols, hydroxy terminated polypropylene glycols, hydroxy terminated poly( ethylene-co-propylene) glycols, hydroxy terminated poly( ethylene block-propy lene-block-ethylene glycols, and hydroxy terminated poly( ethylene-co-tetramethylene) glycols; and B' is 1,6-hexanediol.
The ranges in ‘239 overlaps with the instantly claimed ranges. The instant and conflicting claims differ in that the instant claims recite the proviso that the polymer is neither poly(ethyleneglycol) (PEG) nor polycaprolactone. 
The teachings of Cohn and Ulery have been set forth in the 103 rejections above. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date with reasonable expectations of success to combine the teaching of ‘239 with that of Ulery and use functionalized polycarbonate for the polymer. One would be motivated to try the different polymers taught by Ulery which are compatible to ‘239 and Cohn’s teachings, and therefore also try polycarbonate to arrive at the desired mechanical strength, elongation at break, and flexibility, i.e. defined by Young’s modulus value, per the teaching of Cohn. One would use polycarbonate because Ulery has described the advantages of polycarbonate polymers. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. See MPEP 2143.  
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that Claims 1-11 of the instant application and Claims 1-16 of ‘239 are obvious variants and are not patentability distinct.
Response to Arguments:
With respect to the Double Patenting rejection of Claims 1-11 over US 10941239 B2 in view of Cohn and Ulery, the request to hold the rejection in abeyance have been fully considered but they are not persuasive. The rejections are maintained since applicant has not made any substantive arguments traversing the rejection. Applicant(s) is/are reminded that a request to hold a rejection in abeyance is not a proper response to a rejection. Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 714.02 and CFR 1.111(b)). 

	
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616